682 S.E.2d 385 (2009)
In the Matter of N.E.L., a minor child
appealed by Juvenile.
No. 270PA09.
Supreme Court of North Carolina.
August 27, 2009.
Pamela Newell Williams, GAL/Attorney Advocate, for Tommy Cooke.
Robin E. Strickland, for Hannah Locklear.
Beth A. Hall, for N.E.L.
J. Hal Kinlaw, for Robeson Co DSS.
Prior report: ___ N.C.App. ___, 676 S.E.2d 907.

ORDER
Upon consideration of the petition filed on the 7th of July 2009 by Other in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Allowed for Limited Purpose of Remanding to COA for Reconsideration in Light of K.J.L. by order of the Court in conference, this the 27th of August 2009.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).